Citation Nr: 1520499	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of neck injury.

2.  Entitlement to service connection for residuals of neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to March 1988.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for headaches has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  In a final decision decided in October 2004, the RO denied the Veteran's claim of entitlement to service connection for residuals of neck injury.

2.  Evidence added to the record since the final October 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of neck injury.

3.  There is competent evidence establishing that cervical spondylosis is related to active duty service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied service connection for residuals of neck injury is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of neck injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for cervical spondylosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for residuals of neck injury in a July 1988 rating decision.  He filed a claim to reopen the issue in April 2004 but the RO continued the denial in an October 2004 rating decision.

The Veteran was advised of this decision in October 2004 and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for residuals of neck injury was received until June 2010, when VA received his application to reopen such claim.  Thus, the Veteran did not submit any evidence within one year of the October 2004 rating decision, nor did he file a timely appeal to the October 2004 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The basis of the prior final denial was the RO's findings that there was no evidence of a chronic condition or residual disability associated with the treatment of neck condition during military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 2004 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the October 2004 rating decision includes VA treatment records, dated from December 2009 to January 2013; private treatment records dated from January 2008 to August 2010, reflecting the Veteran's medical history of, and treatment for, cervical spine condition; a March 2011 opinion letter from the Veteran's private physician, Reginald L. Tall, M.D.; a July 2010 VA spine examination report and medical opinion in regard to the relationship between the Veteran's cervical spine and his service; and various written lay statements from the Veteran and his co-worker regarding the Veteran's symptoms.

In particular, private treatment records show diagnoses of cervical spondylosis with degenerative features as shown on magnetic resonance imaging (MRI).  Additionally, Dr. Tall stated in the March 2011 letter that "I would relate [the Veteran's] present ongoing cervical condition to his time performed during his military tenure."

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran currently has residuals of neck injury related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of neck injury, since the October 2004 rating decision.  On this basis, the issue of entitlement to service connection for residuals of neck injury is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As an initial matter, the record reflects a current diagnosis of cervical spondylosis with disc protrusion, as reflected in a January 2008 MRI, March 2010 MRI and a July 2010 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

As the Veteran has a current disability, the remaining question is whether there is evidence of an in-service occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the in-service disease or injury.

In this regard, service treatment records show that in October 1982, the Veteran was involved in a motor vehicle accident (MVA); he struck his chest on the dash/steering wheel.  There are numerous notations in service treatment records dated from that time to November 1984 showing that the Veteran complained of pain and stiffness in the neck following the accident.

The Veteran reported he hit his head at the time of the MVA and he believed that the impact from the collision caused a neck injury.  He also has reported that he experienced chronic neck pain ever since the accident in service.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain in the neck, and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Board finds that the Veteran's statements as to the continuing symptoms of neck pain since service to be credible, particularly in light of his complaints of continuing neck pain documented in his service treatment records.

Regarding the etiology of the Veteran's current cervical spine disability, the record contains a private medical opinion linking the Veteran's cervical spine disability to service.  To that effect, in March 2011, Dr. Reginald Tall indicated that he has been evaluating the Veteran for his underlying spinal condition and provided an opinion that "[b]ased on the information provided by the [Veteran], there is documentation of preexisting cervical condition during his tenure in the military, and therefore I would relate his present ongoing cervical condition to his time performed during his military tenure."

In contrast, a July 2010 VA examiner opined that the Veteran's cervical spine condition was not caused by or a result of in-service injury.  In support of this opinion, the examiner noted that from the time of military discharge until the Veteran's report in 2005 to 2006, although he did report experiencing neck pain in the interim, he did not obtain evaluation or management of these symptoms.  The examiner further stated that the Veteran's cervical spine examination and upper extremity neurologic examinations were unremarkable for objective abnormalities that would be consistent with a substantive or clinically significant cervical spine disorder/condition that would be the result of or caused by the October 1982 MVA; his cervical spine radiographs demonstrate age appropriate cervical spondylosis that would not be deemed by the examiner to be s result of or caused by the October 1982 cervical spine injury.

The Board attaches significant probative value to Dr. Tall's medical opinion relating the Veteran's cervical spine disability to his service.  Although Dr. Tall did not specifically indicate that he reviewed the Veteran's claims file, he noted the Veteran's documented history of cervical spine condition in service, therefore, her opinion was based on the accurate history of the Veteran's cervical spine disability.  Dr. Tall considered of the Veteran's lay statements, which the Board found to be competent and credible evidence.  He is also very knowledgeable about the Veteran's medical history and had the opportunity to observe him over the years in regard to his cervical spine condition as he has been treating him for this condition on an ongoing basis, at least since January 2008.

Further, Dr. Tall's opinion is consistent with the medical records contemporaneous to the Veteran's in-service injury.  Concerning this, a September 1984 service treatment record reflects that the Veteran was seen for evaluation of his neck and the treating orthopedist stated that "[i]t is likely, based on his current symptom complex, that he will continue to have some degree of residual difficulty from his injuries."  In effect, the in-service physician provided an opinion that the Veteran sustained a cervical injury as result of the MVA and that he would continue to have a residual condition.

Both Dr. Tall and the July 2010 VA examiner are medical professionals and equally competent to render an opinion regarding the Veteran's current cervical spine disability.  The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving reasonable doubt in the appellant's favor, the Board finds that the evidence establishes that the Veteran's current cervical spine disability was related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On this basis, entitlement to service connection for cervical spondylosis with disc protrusion is warranted.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for residuals of neck injury is reopened.

Entitlement to service connection for cervical spondylosis with disc protrusion is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


